In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00394-CV

ORLANDO TOLDSON, Appellant                   §   On Appeal from the 362nd District Court

                                             §   of Denton County (15-09087-362)

V.                                           §   November 21, 2019

DENTON INDEPENDENT SCHOOL                    §   Opinion by Justice Womack
DISTRICT, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Orlando Toldson shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS




                                         By Dana Womack
                                            Justice Dana Womack